        Case 4:20-cv-00144-MLB Document 17 Filed 09/03/20 Page 1 of 14




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                             ROME DIVISION


LAURA KENNEDY,                           )
                                         )
                    Plaintiff,           )
                                         )
v.                                       )       Civil Action No. 20-cv-00144-MLB
                                         )
HLTC, INC.,                              )
                                         )
                    Defendant.           )

__________________________________________________________________

     DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES TO
               PLAINTIFF’S AMENDED COMPLAINT
__________________________________________________________________

      Defendant HLTC, Inc. (“HLTC”) by and through its counsel, Christopher P.

Brown and Savannah B. Moore, pursuant to Fed. R. Civ. P. 12, submits the following

answer and affirmative defenses to Plaintiff’s Amended Complaint [ECF 14], and

demands a jury trial on all issues so triable.

1.     The Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. Sections 1331 and 1367.

RESPONSE: The statements in paragraph 1 are legal conclusions, not factual

averments. As such, no response is required. To the extent a response is

required, HLTC states that it does not challenge subject matter jurisdiction.

                                             1
       Case 4:20-cv-00144-MLB Document 17 Filed 09/03/20 Page 2 of 14




2.    Defendant is a George [sic] nonprofit corporation with its principal office in

Dalton, Georgia. Its registered agent for service of process is Savannah B. Moore,

1200 Memorial Drive, Dalton, Georgia, 30720.

RESPONSE: Admitted.

3.    Defendant owns and operates an assisted living and rehabilitation facility on

Broadrick Drive in Dalton, Georgia called Regency Park Health and Rehabilitation

(Regency Park). Defendant also owns and operates facilities in other states.

RESPONSE: HLTC admits that it owns and operates a skilled nursing facility

d/b/a Regency Park Health and Rehabilitation located on Broadrick Drive in

Dalton, Georgia. HLTC denies the remaining allegations in paragraph 3.

4.    Plaintiff was employed by Defendant at Regency Park from approximately

June of 2019 through May of 2020.

RESPONSE: HLTC admits that Plaintiff was employed by HLTC from June

3, 2019 to May 24, 2020.

5.    Plaintiff was employed by Defendant as a cook and kitchen supervisor. Her

duties included cooking/preparing meals and serving them to the residents at

Defendant’s facility.

RESPONSE: HLTC admits that Plaintiff was employed by HLTC as a cook

and that her job duties included, but were not limited to, cooking/preparing

meals. HLTC denies that Plaintiff was employed as a kitchen supervisor.
                                         2
       Case 4:20-cv-00144-MLB Document 17 Filed 09/03/20 Page 3 of 14




6.    Defendant agreed to pay Plaintiff $12.00 an hour for her work.

RESPONSE: HLTC admits that Plaintiff’s hourly rate was $12.00.

7.    Plaintiff clocked in and out on a time recording device.

RESPONSE: HLTC admits that Associates, such as Plaintiff, log their working

time using an electronic recording device. HLTC admits that Plaintiff clocked

in and out on a time recording device some of the time. HLTC denies that

Plaintiff clocked in and out on a time recording device all of the time. Any

remaining allegations in paragraph 7 are denied.

8.    While she was employed by Defendant, Plaintiff routinely worked

uncompensated hours for which she was not compensated, including regular hours

and overtime hours of more than 40 during a workweek.

RESPONSE: Denied.

9.    More specifically, Defendant automatically subtracted a 30-minute lunch

break each day from Plaintiff’s recorded work time, for which it did not compensate

Plaintiff, even though Plaintiff rarely took a lunch break and did not receive

uninterrupted, 30-minute lunch breaks.

RESPONSE: HLTC admits that it has a written automatic mealtime deduction

policy that reads as follows:

      Meal periods are non-paid time. Associates do have the autonomy
      to leave the campus during their meal breaks; however, if an
      Associate desires to eat their meal on campus during their
                                         3
        Case 4:20-cv-00144-MLB Document 17 Filed 09/03/20 Page 4 of 14




      designated meal break, they must do so in departmental or facility
      designated break areas. Associates leaving the premises are
      required to clock out and clock in. Associates eating on campus are
      not required to clock out; however, 30 minutes will automatically
      be deducted for a meal period. If an Associate is scheduled by the
      supervisor to work their meal period or if your meal period is
      interrupted for work-related reasons, the Associate should notify
      their supervisor and the 30 minute meal period will be included in
      paid hours.

HLTC denies the remaining allegations in paragraph 9.

10.   During Plaintiff’s scheduled lunch break times, Plaintiff routinely received

calls from nursing assistants at the facility concerning food requests of residents of

the facility. For example, a resident may not have received his/her meal, or may have

requested more food. Plaintiff had to respond to these requests by bringing food to

the residents.

RESPONSE: HLTC admits that residents sometimes request additional food

during the resident’s meal time (“call back”). HLTC affirmatively avers that

call backs generally take less than three minutes to complete and are primarily

performed by Plaintiff’s Supervisor. HLTC denies that Plaintiff routinely

performed call backs.

11.   Plaintiff’s direct supervisor, who was head of the dietary department, worked

in an office that was in the kitchen where Plaintiff worked. The supervisor had a

large window in his office from which he could look out into the kitchen, and he



                                          4
        Case 4:20-cv-00144-MLB Document 17 Filed 09/03/20 Page 5 of 14




routinely interacted with and supervised Plaintiff and the other two or three

employees who worked in the kitchen.

RESPONSE: HLTC admits that, as a supervisor, Plaintiff’s supervisor

interacted and supervised Plaintiff and the other kitchen staff. HLTC admits

that Plaintiff’s direct supervisor had an office in the kitchen with a small

window. HLTC affirmatively avers that the blinds on the window remained

closed at all times relevant to this dispute. Any remaining allegations of

paragraph 11 are denied.

12.   Plaintiff’s supervisor was well aware that Plaintiff was working through her

lunch breaks and was not being compensated for this work time.

RESPONSE: Denied. HLTC affirmatively avers that Plaintiff’s direct

supervisor was aware of the following: Plaintiff left the building for her lunch

break and usually took 45-minute lunch breaks.

13.   In fact, Plaintiff and others who worked in the kitchen constantly complained

to the supervisor about not being able to take lunch breaks. Plaintiff’s supervisor

responded to Plaintiff by telling her that “you have to make sure that the residents

are taken care of,” or words to that effect.

RESPONSE: HLTC admits that, as skilled nursing facility, its primary

function is to care for residents. HLTC denies the remaining allegations in

paragraph 13 either affirmatively or for lack of information.
                                           5
       Case 4:20-cv-00144-MLB Document 17 Filed 09/03/20 Page 6 of 14




14.   Plaintiff’s supervisor was also well aware that Plaintiff was not being

compensated for the time she spent working during her lunch breaks. The supervisor

reviewed and approved Plaintiff’s time records before payments were issued, and he

knew that lunch breaks were being automatically deducted from Plaintiff’s time

records. On more than one occasion, the supervisor called Plaintiff into his office to

question her about certain clock times on her time records. Plaintiff also made

requests for paid time off, or “PTO”, directly to her supervisor.

RESPONSE: HLTC admits that Plaintiff’s supervisor reviewed and approved

Plaintiff’s time records; that Plaintiff’s supervisor knew about the automatic

meal time deduction policy; that Plaintiff’s supervisor questioned Plaintiff

about missed “punches” on the time clock to ensure that her time records were

accurate; and that Plaintiff requested, and received, paid time off. HLTC denies

the remaining allegations in paragraph 14.

15.   Despite his knowledge that Plaintiff was working through and not receiving

her lunch breaks, at no time did Plaintiff’s supervisor ever revise Plaintiff’s time

records to restore the time that was automatically deducted for lunch breaks, or

otherwise take steps to ensure that Plaintiff was paid for this off-the-clock work.

RESPONSE: Denied.

      RESPONSE TO “Count 1 – Violation of Fair Labor Standards Act”



                                          6
        Case 4:20-cv-00144-MLB Document 17 Filed 09/03/20 Page 7 of 14




16.   Pursuant to Fed. R. Civ. P. 10(c), Plaintiffs adopt by reference the allegations

set forth in paragraphs 1-9 [sic] above.

RESPONSE: Defendant incorporates by this reference its responses to

paragraphs 1-15.

17.   Defendant was an "employer" of Plaintiff as defined by Section 203(d) of the

FLSA.

RESPONSE: The statements in paragraph 17 are legal conclusions, not factual

averments. As such, no response is required. To the extent a response is

required, HLTC denies the allegations in paragraph 17 for lack of information.

18.   Plaintiff was an "employee" of Defendant as defined by Section 203(e)(1) of

the FLSA.

RESPONSE: The statements in paragraph 18 are legal conclusions, not factual

averments. As such, no response is required. To the extent a response is

required, HLTC denies the allegations in paragraph 18 for lack of information.

19.   Defendant was an enterprise engaged in commerce or in the production of

goods for commerce as defined by Section 203(s)(1) of the FLSA. Defendant had

annual gross volume of sales which exceeded $500,000.00.

RESPONSE: HLTC admits that it has annual gross volume of sales which

exceed $500,000.00. The remaining statements in paragraph 19 are legal

conclusions, not factual averments. As such, no response is required. To the
                                           7
        Case 4:20-cv-00144-MLB Document 17 Filed 09/03/20 Page 8 of 14




extent a response is required, HLTC denies the allegations in paragraph 19 for

lack of information.

20.   The minimum wage and overtime provisions of the FLSA set forth in Sections

206 and 207, respectively, apply to Defendant.

RESPONSE: The statements in paragraph 20 are legal conclusions, not factual

averments. As such, no response is required. To the extent a response is

required, HLTC denies the allegations in paragraph 20 for lack of information.

21.   While she was employed by Defendant, Plaintiff was entitled to overtime

wages at a rate of one and one-half times his [sic] regular rate of pay for all hours

worked over 40 in a given workweek.

RESPONSE: The statements in paragraph 21 are legal conclusions, not factual

averments. As such, no response is required. To the extent a response is

required, HLTC denies the allegations in paragraph 21 for lack of information.

22.   Defendant’s failure to pay Plaintiff overtime wages of one and one-half times

her regular rate of pay for all overtime hours was a violation of Section 207(a)(1) of

the FLSA.

RESPONSE: Denied.

23.   As a result of Defendant’s violation of Section 207 of the FLSA, Defendant

is liable to Plaintiff for overtime back pay.

RESPONSE: Denied.
                                           8
       Case 4:20-cv-00144-MLB Document 17 Filed 09/03/20 Page 9 of 14




24.   In addition to the amount of unpaid overtime wages owing to Plaintiff,

Plaintiff is also entitled to recover an equal amount of liquidated damages pursuant

to 29 U.S.C. § 216(b).

RESPONSE: Denied.

25.   Plaintiff is entitled to an award of attorney’s fees and costs pursuant to 29

U.S.C. § 216(b).

RESPONSE: Denied.

26.   Defendant’s violation of Section 207 of the FLSA was willful. Specifically,

Defendant was well aware of its obligation to pay Plaintiff overtime wages pursuant

to the FLSA, or recklessly disregarded its legal obligation.

RESPONSE: Denied.

      RESPONSE TO “Count 2 – Breach of Contract Under State Law”

27.   Pursuant to Fed. R. Civ. P. 10(c), Plaintiff adopts by reference the allegations

set forth in paragraphs 1-20 [sic] above.

RESPONSE: Defendant incorporates by this reference its responses to

paragraphs 1-26.

28.   Defendant’s agreement to pay Plaintiff $12.00 an hour for her work is an

enforceable contract under applicable state law.

RESPONSE: HLTC admits that Plaintiff’s rate of pay was $12.00 per hour.

The remaining statements in paragraph 28 are legal conclusions, not factual
                                            9
           Case 4:20-cv-00144-MLB Document 17 Filed 09/03/20 Page 10 of 14




averments. As such, no response is required. To the extent a response is

required, HLTC denies the remaining allegations in paragraph 28 for lack of

information.

29.    By failing to compensate Plaintiff for all of the hours she worked, Defendant

breached its contract with Plaintiff.

RESPONSE: Denied.

30.    Plaintiff sustained damages as a result of Defendant’s breach of contract.

Specifically, Plaintiff failed to receive wages for work she performed for Defendant

at the agreed-upon rate of pay.

RESPONSE: Denied.

31.    During weeks in which Plaintiff was not compensated for all of her regular,

non-overtime work hours, Plaintiff seeks recovery for those uncompensated regular

hours at the agreed-upon hourly rate based on Defendant’s breach of contract.

RESPONSE: Denied.

                        RESPONSE TO “Prayer for Relief”

32.    Defendant denies Plaintiff’s Prayer for Relief, including subparagraphs

(a)-(f).

33.    Defendant denies any and all averments in the Amended Complaint not

expressly admitted herein.



                                         10
       Case 4:20-cv-00144-MLB Document 17 Filed 09/03/20 Page 11 of 14




                          AFFIRMATIVE DEFENSES

      HLTC alleges the following affirmative defenses to Plaintiff’s claims. HLTC

reserves the right to add or withdraw affirmative defenses based on discovery.

                      FIRST AFFIRMATIVE DEFENSE

Counts 1 and 2 fail because Plaintiff did not work the hours claimed.

                     SECOND AFFIRMATIVE DEFENSE

Count 1 fails because HLTC had no actual or constructive knowledge that Plaintiff

worked through her meal time. Newton v. City of Henderson, 47 F.3d 746, 749 (5th

Cir. 1995); see also Macleroy v. City of Childersburg, No. 1:18-CV-395-CLM, 2020

WL 1812298, at *5 (N.D. Ala. Apr. 9, 2020); and Debose v. Broward Health, No.

08-61411-CIV-MOORE, 2009 WL 4884535 (S.D. Fla. Dec. 17, 2009).

                      THIRD AFFIRMATIVE DEFENSE

Count 1 fails because any alleged interruptions during meal breaks were de minimis,

and, therefore, not compensable work. Bridges v. Amoco Polymers, Inc., 19

F.Supp.2d 1375 (S.D. Ga. 1997)

                     FOURTH AFFIRMATIVE DEFENSE

Plaintiff’s claim for liquidated damages in Count 1 fails because HLTC’s actions

were taken in “good faith” and with reasonable ground for believing that it did not

violate Georgia or federal law. Rodriguez v. Farm Stores Grocery, Inc., 518 F.3d

1259, 1272 (11th Cir. 2008).
                                        11
       Case 4:20-cv-00144-MLB Document 17 Filed 09/03/20 Page 12 of 14




                        FIFTH AFFIRMATIVE DEFENSE

Counts 1 and 2 fail because HLTC reasonably implemented and communicated

time-keeping procedures, including the need to report interrupted meal breaks, to

Plaintiff. Plaintiff failed to follow HLTC’s automatic meal time deduction policy.

                        SIXTH AFFIRMATIVE DEFENSE

Counts 1 and 2 fail because Plaintiff spent at least thirty (30) uninterrupted minutes

outside the facility during her meal breaks.

                     SEVENTH AFFIRMATIVE DEFENSE

Counts 1 and 2 fail because Plaintiff has not sufficiently identified the specific dates

that she allegedly worked without compensation. Gilson v. Indaglo, 581 Fed. Appx.

832 (11th Cir. 2014).

                        EIGHTH AFFIRMATIVE DEFENSE

Count 2 fails because following HLTC’s meal time deduction policy was a pre-

requisite to being paid for work during meal time.

                        NINTH AFFIRMATIVE DEFENSE

Count 2 fails under the doctrines of waiver, laches, estoppel, ratification,

acquiescence, or unclean hands because Plaintiff failed and/or refused to follow

HLTC’s meal time deduction policy.

                        TENTH AFFIRMATIVE DEFENSE



                                          12
         Case 4:20-cv-00144-MLB Document 17 Filed 09/03/20 Page 13 of 14




Count 2 fails, in whole or in part, based on Plaintiff’s failure to mitigate her claimed

damages by failing to notify HLTC of the dates and times that she allegedly worked

through lunch.

     HLTC DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE


Dated:        September 3, 2020.


                                        s/Christopher P. Brown
                                        _________________________
                                        Christopher P. Brown, GA Bar #795154
                                        Savannah B. Moore, GA Bar #796474
                                        HAMILTON HEALTH CARE SYSTEM, INC.
                                        1200 Memorial Dr.
                                        Dalton, GA 30720
                                        T: 706.272.6428
                                        F: 706.272.6110
                                        Emails:     cpbrown@hhcs.org
                                                    sbmoore@hhcs.org
                                        Attorneys for Defendant HLTC, Inc.




                                          13
      Case 4:20-cv-00144-MLB Document 17 Filed 09/03/20 Page 14 of 14




                        CERTIFICATE OF SERVICE

       The undersigned counsel certifies that on September 3, 2020, the foregoing
was electronically filed with the Clerk of the Court using the CM/ECF system and
notification of such filing was also electronically served to the following email
addresses:

R. Scott Jackson, rsjackson@rsjacksonlaw.com
4525 Harding Rd., Suite 200
Nashville, TN 37205
Attorney for Plaintiff

John McCown, john.mccown@warrenandgriffin.com
WARREN & GRIFFIN, P.C.
300 West Emery Street, Suite 108
Dalton, GA 30720
Attorney for Plaintiff


                                            s/Christopher P. Brown
                                            ______________________
                                            Christopher P. Brown




                                       14
